Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-20 are pending in this Office Action.  

DETAILED ACTION

Response to Arguments
Objection: 
The applicant's amendment and remarks filed on 07/20/2021. Therefore the objection of claims of the previous objection is withdrawn.

112 Rejection: 
The applicant's amendment and remarks filed on 07/20/2021. Therefore the 35 U.S.C. 112 rejection of the previous claim 15 is withdrawn except as noted below.

101 Rejection: 
The applicant's amendment and remarks filed on 07/20/2021. Therefore the 35 U.S.C. 101 rejection of claims 9. 16 is withdrawn except as noted below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 

Claim 10, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claims are drawn to “Application programming interface (API)” (e.g API detects). The specification is silent regarding the meaning of “API”. This can include software per se. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage they would be understood by one of ordinary skill in the art (MPEP §2111), the claim as a whole covers a software per se and does not contain any structure or hardware component that is directed to patent eligible subject matter. A software per se does not fall into any of the 4 categories of invention (Process, Machine, Manufacture, or composition of matter). Therefore the claims are rejected under 35 U.S.C. 101 for being directed towards non-statutory subject matter. The applicant is respectfully suggested to amend the claims to overcome the 35 USC § 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function 

Claims 8, 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claim 8, 15:
3-Prong Analysis for “means-type” claim limitations
(A) the claim limitations use a term "device" used as a substitute for “means” that is a generic placeholder.
(B) the term is modified by functional language, typically linked by the transition
word “displays”.
(C) the term is not modified by sufficient definite structure for performing the claimed function. Applicant's specification is devoid of sufficient disclosure of structure
for these terms as required by 112 second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Micucci (US20130174275)  hereafter referred to as “Micucci”, in view of Dunn (US20130091229)

Regarding claim 1: 
Micucci teaches A method, comprising:
determining, by one or more processors, occurrence of an event associated with an object ([0166] define which events of which related objects are to have feed tracked updates written about them in a parent record … define which related object events to show. [0194] provide a feed tracked update of events from which feed items are created. In one aspect, the events are for objects that are being tracked. Also see [0046] when data such as posts or comments input from one or more users are submitted to an information feed for a particular user, group, object … an e-mail notification or other type of network communication may be transmitted to all users following the user, group, or object. Note: transmit notification in according to posts/comments to object is determining occurrence of an event associated with an object)
forming, by one or more processors, a notification associated with the event via a multi- tenant application ([0053] the alert notification can be generated and presented as a user engages … input data to be entered … clicking into any of a variety of designated data entry fields in a region of a displayed user interface. [0076] application platform 18 … accessible to system 16 and possibly multiple tenants);
determining, by the one or more processors, an action associated with the notification to respond to the event (Fig. 5, 510. [0042] Updates to the record … a news feed. [0151] identifies an action of a first user … the action of a user requesting an update to a record (a news feed) can be identified.[0052] actions can trigger an alert notification … alert notification can vary and can be customized and tailored according to the particular action [0061] "feed update," … include text … response to the event … create text for describing the event. Fig. 25 [0417] The alert notification includes a warning message 2526 with appropriate text, "External users may see this data.”); wherein the action is defined by the tenant and uses a second field from the object associated with the event ([151] an update to a record can be identified … actions are identified. [0042] Updates to the record … a news feed of a user subscribed to the record. [0057] A record has data fields that are defined by the structure of the object (e.g., fields of certain data types and purposes). A record can also have custom fields defined by a user. Fig. 25. [0406] a data entry field 2504 for entering and submitting user input data as an information update to the group feed 1904); and
sending, by the one or more processors, the notification and the action as a push notification to a device for display on the device ([0134] a user can turn on/off email alerts for all or some events. Note: turn on alert to receive notification on events is push notification. [0053] notifications can be displayed in a user interface … displayed responsive to a user engaging, e.g., clicking on … [0413] when an internal user hits a "Reply All" button in response to a private message, the internal user can receive an immediate notification. Fig 22, [0416] display the alert notification to a user … where the action of block 2204 (receive indication of an action –step 2204) occurred. [0427] alert notification is selected for display … according to the action, indication of the action, or data input from a particular user. Note: a notification is selected to display (see selected notification 2526 on fig 25, 2622 on fig. 26; 2720 on fig. 27) in according an action is sending the notification as a push notification), wherein the device is associated with the object ([0057] The data object … defined by a user … .[0133] a user device) and defined based on the event ([0133] a user device. [0042] Updates to the record … a news feed of a user subscribed to the record. Note: record is feed which equivalent with event). [0062] A "group" is generally a collection of users. In some implementations, the group may be defined as users with a same or similar attribute, or by membership. In some implementations, a "group feed”. Note: an user device subscribed to group feed/event is device defined based on the event) and 
Micucci does not explicitly disclose wherein the notification is defined by a tenant in the multi-tenant application using a first field of the object and wherein the device displays the notification and the action when receiving the push notification.
Dunn teaches wherein the notification is defined by a tenant in the multi-tenant application using a first field of the object (See Fig 19 [0362] user-defined notification options and parameters. [0050] software of a database system may be shared by one or more customers. For example, a given application server may simultaneously process requests for a great number of customers. [0363] data object storing customized notification options)
wherein the device displays the notification and the action when receiving the push notification (See fig 19. User selects “notify on off”. [0041] allow a user to selectively indicate whether or not the user wants to receive email notifications or other types of network communications such as text messages, emails, phone calls, posts or comments on information feeds. See Fig. 20. “displayed in a GUI … email notifications identifying responses to an original post by Joseph Olsen, where the identified responses satisfy one or more conditions defined by the selective notification options and parameters … Notification Options hyperlink 2020 (turn on to receive the email notification). [0380] comment 1852 from Ted Joe and a comment 1856 from Paul Durdik. Note: notify on/off is push notification; Select notify on/off on window is receiving push notification.  Display email notifications (see fig. 19) is displays the notification; Comment is action. Display comments (see fig. 19) is display action. [0360] window 1900 of FIG. 19, there is a general on/off (notify on off) … notifications regarding messages in response to a particular information update are to be delivered. [0039] “when conventional email notifications are turned on, the user receives a separate email notification for each and every subsequent response … the user wants to receive email notifications … comments on information feeds”).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Dunn and apply them on the teachings of Micucci to further implement wherein the notification is defined by a tenant in the multi-tenant application using a first field of the object and wherein the device displays the notification and the action when receiving the push notification.  One would be motivated to do so because in order to improve better system and method to provide user-defined notification options and parameters and allow a user to selectively indicate whether or not the user wants to receive email notifications or other types of network 
Regarding claim 2: 
The method of claim 1, wherein occurrence of an event is determined by a criteria defined by the tenant using a third field from the object associated with the event (Micucci [0141] criteria besides field and events can be used to determine whether a feed tracked update is created, e.g., type of change in the field. [0233] a user can specify the criteria via a query on the feed items in his/her new feed, and thus a feed may only return objects of a certain type, certain types of events, feed tracked updates about certain fields. [0057] A record has data fields that are defined by the structure of the object. [0124 A child object itself can include further fields). 
Regarding claim 3: 
 	The method of claim 1, wherein occurrence of an event is determined by using an application programing interface (API) (Micucci [0207] entity feeds are modeled in the API as a feed associate entity. [0258] tracking and creating feed items … can `enable objects` for feeds through a standard API … use a graphical user interface implemented for the default feed tracking. [0272] an application interface can have certain mechanisms … can be used to identify a message to be added to a table used to create a feed or added directly to a list of feed items ready for display)
Regarding claim 4: 
 	The method of claim 5, further comprising associating an action link with the action, wherein the action link comprises a set of information to execute the action (Micucci see Fig. 25 for action links. [0406] The selections include an attach file selection 2508 and an attach link selection 2512 … Clicking on the share button 2520 causes the data entered in field 2504 to be submitted as a post to one or more information feeds, such as the Project Millennium group feed. Clicking on the attach file selection 2508 allows the user to attach a desired file to the post before submitting the post and the attached file(s) using share button 2520. By the same token, moving pointer 2516 over link selection 2512 allows the user to select or enter a hyperlink or link to any data objects in the online social network or other networks for submission with the post to one or more information feeds) [0410] attach link selection 2512 of FIG. 25).
Regarding claim 5: 
The method of claim 1, further comprising receiving an indication of selection of the action from the device (Micucci Fig. 22, 2204. [0409] receives an indication of an action associated with providing data to the online social network … any indications of actions received by one or more computing devices. [0406] A user can use an input device such as a mouse to move a graphical pointer 2516 to appropriate regions of publisher component 1908 to click on and select any of the various fields and components)
Regarding claim 6:
The method of claim 1, further comprising executing the action by the action link when receiving the indication (Micucci [0071] application platform 18 enables creation, managing and executing one or more applications. See Fig. 25 for executing selections on the application. Fig. 22, 2204. [0409] receives an indication of an action associated with providing data to the online social network. [0410] actions are caused to occur by a user interacting with a user interface. [411] Hovering pointer 1958 over certain types of information updates in feed 1904 can cause the indication to be generated in block 2204)
Regarding claim 7:
The method of claim 1, wherein the device is one of a group of devices defined by the tenant according to a rule associated with the object (Micucci [0062] A "group" is generally a collection of users. In some implementations, the group may be defined as users with a same or similar attribute, or by membership. In some implementations, a "group feed”. See Fig. 19A for sharing group. [0386] the parameters defined for a group can specify that the names of the other group members 1928 of FIG. 19A. Also see fig. 17, 1704-1708. [0387] in block 1708, after group parameters are defined as described above, an external user can be identified and invited to join the group)
Regarding to claims 8, 15:
[Rejection rationale for claim 1 is applicable].

Regarding to claims 9, 16:


Regarding to claims 10, 17:
[Rejection rationale for claim 3 is applicable].

Regarding to claims 11, 18:
[Rejection rationale for claim 4 is applicable].

Regarding to claims 12, 19:
[Rejection rationale for claim 5 is applicable].

Regarding to claims 13, 20:
[Rejection rationale for claim 6 is applicable].

Regarding to claims 14:
[Rejection rationale for claim 7 is applicable].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an 
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
 can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449                                                                      

/VIVEK SRIVASTAVA/           Supervisory Patent Examiner, Art Unit 2449